Citation Nr: 1539323	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  01-09 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for urinary frequency.

3.  Entitlement to service connection for a dental disorder for compensation purposes.

4.  Entitlement to a compensable disability rating for chronic diarrhea.  

5.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

6.  Entitlement to service connection for a right shoulder disability.  

7.  Entitlement to an effective date earlier than February 27, 2004, for the establishment of special monthly compensation (SMC) for loss of use of a creative organ.

8.  Entitlement to service connection for a disability manifested by joint pains of the low back and bilateral upper and lower extremities, to include as due to undiagnosed illness. 

9.  Entitlement to service connection for arthritis.  

10.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

11.  Entitlement to service connection for tendonitis.

12.  Entitlement to service connection for a cardiovascular disorder other than hypertension.

13.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder, claimed as a jaw disability.

14.  Entitlement to service connection for a calcified granuloma.

15.  Entitlement to service connection for a disability manifested by headaches, to include as due to undiagnosed illness.  

16.  Entitlement to service connection for a disability manifested by malaise, to include as due to undiagnosed illness.

17.  Entitlement to service connection for a disability manifested by blurred vision, claimed as diabetic retinopathy, to include as due to undiagnosed illness.

18.  Entitlement to a disability rating in excess of 10 percent for hypertension.

19.  Entitlement to a disability rating in excess of 30 percent for Kimura's disease.

20.  Entitlement to a disability rating in excess of 10 percent for scars of the right forehead and right neck.
21.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).  

[The issue of entitlement to a waiver of recovery of an overpayment in the amount of $2,802.00 is addressed in a separate Board decision.] 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
 

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1998, including service in Southwest Asia during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a number of rating decisions of the VA RO.  In February 2004, the RO issued a rating decision denying the Veteran's claims of entitlement to service connection for a disability affecting the upper and lower extremities, headaches, blurred vision, and malaise.  In October 2004, the RO issued a rating decision denying service connection for a cardiovascular disability, tendonitis, a right shoulder disability, a low back disability, and bilateral carpal tunnel syndrome.  The October 2004 rating decision additionally continued the 20 percent rating of the Veteran's diabetes.  The Veteran perfected an appeal of these decisions to the Board in March 2005.

In October 2005, the RO issued a rating decision denied the Veteran's claims of entitlement to service connection for calcified granuloma, arthritis, and a dental or jaw disability.  The October 2005 rating decision also denied a disability rating in excess of 10 percent for scars of the right forehead and right neck.  The Veteran perfected an appeal of the rating decision to the Board in May 2013.

In October 2006, the RO issued a rating decision granting the Veteran's claim of entitlement to SMC based on loss of use effective February 27, 2004.  The Veteran disagreed with the effective date assigned to the grant of SMC, and he perfected an appeal of this decision to the Board in April 2007.

In August 2007, the RO issued a rating decision denying the Veteran's claims of entitlement to service connection for polyuria and a prostate disability.  The Veteran perfected an appeal of this decision to the Board in September 2007.  

In September 2010, the RO issued a rating decision denying service connection for diabetic retinopathy and granting service connection for Kimura's disease with a 10 percent disability rating.  The Veteran disagreed with the denial of service connection and the rating assigned to his Kimura's disease, and he perfected an appeal of this decision to the Board in May 2013.  A May 2014 rating decision increased the rating of the Veteran's Kimura's disease to 30 percent.  Notwithstanding the May 2014 increase of the Veteran's rating, this issue remains in appellate status because the May 2014 rating increase does not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2013, the RO issued a rating decision granting the Veteran's claim of entitlement to service connection for chronic diarrhea and assigned a noncompensable disability rating.  The Veteran disagreed with this rating, and he perfected an appeal of this decision to the Board in July 2013.  

In February 2003, the Veteran filed an application for VR&C benefits that does not appear to have been adjudicated.  In July 2013, after the Veteran withdrew his claim of entitlement to service connection for a right shoulder disability, the Veteran submitted a statement that the Board construes to be a new claim of entitlement to service connection for a right shoulder disability.  In August 2013, the Veteran raised the issue of entitlement to service connection for fibromyalgia.  The issue of service connection for a dental disorder for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  As these issues have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for: i) a disability manifested by joint pains of the low back and bilateral upper and lower extremities, to include as due to undiagnosed illness; ii) arthritis; iii) bilateral carpal tunnel syndrome; iv) tendonitis; v) TMJ; vi) a calcified granuloma; vii) a cardiovascular disorder other than hypertension; viii) a disability manifested by headaches, to include as due to undiagnosed illness; ix) a disability manifested by malaise, to include as due to undiagnosed illness, and; x) a disability manifested by blurred vision, claimed as diabetic retinopathy, to include as due to undiagnosed illness, and xi) entitlement to a disability rating in excess of 10 percent for hypertension, xii) entitlement to a disability rating in excess of 30 percent for Kimura's disease, xiii) entitlement to a disability rating in excess of 10 percent for scars of the right forehead and right neck, and xiv) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran's urinary frequency and prostate disability are caused by his service-connected disabilities.

2.  The Veteran does not have a dental disability that has resulted in the loss of substance of the body of the maxilla or mandible.

3.  The Veteran's chronic diarrhea is manifested by symptoms of no worse than moderate severity with frequent episodes of bowel disturbance with abdominal distress.

4.  In April 2013, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims of entitlement to a disability rating in excess of 20 percent for diabetes, to an earlier effective date for the award of SMC based on loss of use of a creative organ, and to service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's urinary frequency and prostate disability are caused by his service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2015).

3.  The criteria for a disability rating of 10 percent, but no greater, for chronic diarrhea have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

4.  The criteria for withdrawal of the claims of entitlement to a disability rating in excess of 20 percent for diabetes, to an effective date earlier than February 27, 2004, for SMC for loss of use of a creative organ, and to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran has not been afforded with a VA examination addressing his claimed dental disability.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As will be discussed in further detail below, the evidence does not indicate that the Veteran has been diagnosed with a dental "disability" for the purpose of establishing a claim to compensation.  Instead, the only suggestion that the Veteran may have such a disability is the Veteran's own lay testimony, and the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Without competent evidence indicating that the Veteran has indeed been diagnosed with a dental "disability" as VA defines such term, a VA examination addressing this claim is unwarranted.

The Veteran has been provided with an examination addressing his irritable bowel syndrome in March 2013.  The examination report indicates that the examiner reviewed the Veteran's claims file and were familiar with his past medical history, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to render a well-informed decision on the Veteran's service connected disability.  Neither the Veteran nor his representative has questioned the adequacy of this examination.  The Board, therefore, concludes that the existing examination report of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In April 2007, the Veteran requested a hearing before the Board.  Also in April 2007, however, the Veteran indicated that he did not wish to participate in such a hearing.  In September 2009, the Veteran again stated that he wished to appear at a hearing before the Board.  In February 2015, however, the Veteran stated that he wished for the Board to adjudicate his appeal, and his representative made it clear that he did not desire a Board hearing.  Under the circumstances, the Board considers the Veteran's previous requests for a Board hearing to be withdrawn. 

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection Generally

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected disability by a service connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Service Connection for Urinary Frequency (polyuria) and a Prostate Disability(benign prostatic hypertrophy)

The Veteran has been diagnosed with urinary frequency.  For example, in May 2006, the Veteran indicated that he experienced nocturia up to three times nightly, and in April 2007, a private physician noted that the Veteran urinated more than six times nightly.  Additionally, in June 2007, it was noted that the Veteran had benign prostatic hypertrophy.  

The Veteran is otherwise service-connected for hypertension and diabetes.  Thus, there is evidence of a current disability and evidence of a service-connected disability.  The remaining question is whether a medical nexus exists between his urinary frequency and his service-connected diabetes.  With regard to such a connection, in April 2007, Dr. Singzon noted that the Veteran took hydrochlorothiazide as a diuretic for his hypertension.  Dr. Singzon indicated that the use of diuretic medications can cause excessive urination.  Polyuria caused by diuresis was suggested by a history of diuretic use or diabetes.  For similar reasons, Dr. Singzon stated that the Veteran's prostate disability was more likely than not attributable to the Veteran's diabetes, hypertension, and prolonged use of diuretic drugs.    

On the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for urinary frequency and a prostate disability is granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Dental Disability for Compensation Purposes

The Veteran essentially contends that he has a dental disability that is related to his military service.  Specifically, the Veteran indicated in his July 2001 claim that he had tooth fractures, a root canal, and dental fillings caused by cavities that he incurred during active duty.  

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (38 C.F.R. § 3.381(b) (2015)) and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Further, VA's General Counsel has held that dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma." VAOPGCPREC 5- 97 (January 22, 1997).

The evidence does not suggest, and the Veteran has not claimed, that he has experienced loss of substance of the maxilla or mandible, either before or since service.  The dental service treatment records do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  The Veteran's claimed dental disabilities, including tooth fracture, root canal, and dental fillings, therefore do not constitute an injury for which compensation may be granted.  38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  Further, the Veteran has not advanced that he has any such loss due to trauma or disease in service.  Accordingly, the Veteran has not presented a service connection claim for which compensation may be granted.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a dental disability for compensation purposes.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran contends that his diarrhea is worse than the current noncompensable evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).

Certain diseases of the digestive system, particularly those occurring in the abdomen, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain co-existing diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to separate disability evaluations without violating the rule against pyramiding.  38 C.F.R. § 4.113 (2015).  Specifically, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, may not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114 (2015).

In this case, the Veteran's irritable bowel syndrome has been awarded a noncompensable disability rating under Diagnostic Code 7319, which applies to irritable colon syndrome.  The Board finds that no other diagnostic code better contemplates the symptomatology associated with the Veteran's diarrhea symptoms than the diagnostic code that is currently applied.  Under this Diagnostic Code, a noncompensable evaluation applies to mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not considered to be dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Turning to the facts in this case, the Veteran filed his claim for service connection for irritable bowel syndrome in April 2007.  In April 2007, Dr. Singzon stated that the Veteran reported having a combination of alternating constipation and diarrhea several times a day.  The Veteran indicated that he experienced abdominal tenderness following meals, which was relieved by intermittent bowel movements.  

In June 2007, the Veteran complained of loose bowels over the last two years, and he stated that he experienced five to six bowel movements daily with increasing frequency.  The Veteran had not experienced blood in the stool, though he did report having observed blood on the toilet paper after several bowel movements.  The Veteran had no increased flatulence or cramping pain.  The Veteran took loperamide in treatment of his diarrhea, and it was recommended that he have a consultation for a colonoscopy.

Later in June 2007, the Veteran complained of intermittent loose bowel movements and constipation but no associated gastrointestinal problems.  The Veteran denied experiencing dysphagia, odynophagia, pyrosis, early satiety, anorexia, weight loss, hematemesis, hematochezia, melena, abdominal distension, or icterus.  Upon examination, the Veteran's bowel sounds were active in all four quadrants.  The physician believed that the Veteran's symptoms were of a "functional basis," and the physician asked the Veteran to follow a high fiber, low fat diet, and to take over-the-counter medications as needed.  

In September 2007, it was noted that the Veteran had experienced loose bowel movements for a few years, sometimes formed, more frequently loose.  The Veteran denied experiencing blood in the stool  The Veteran experienced some abdominal cramping prior to the loose bowel movements.  The Veteran indicated that his loose bowel movements started around the same time as he began taking Metformin in treatment of his diabetes.  

The Veteran underwent an examination addressing his irritable bowel syndrome in March 2013.  At that time, the Veteran reported that he began to have frequent loose stools with mild abdominal bloating immediately following the institution of metformin therapy in treatment of his diabetes.  Prior to the medication, the Veteran reported having two stools daily, which increased to five to six stools daily with bloating with metformin.  The examiner noted that a past colonoscopy showed normal results.  The examiner noted that the Veteran used loperamide two to three times weekly to control diarrhea.  The examiner noted that the Veteran had alternating diarrhea and constipation with occasional episodes of bowel disturbance with abdominal distress.  The Veteran had no weight loss or malnutrition attributable to his diarrhea disability.  

In May 2013, the Veteran argued that his diarrhea warranted a rating of at least 30 percent because the March 2013 examiner indicated that the Veteran had alternating diarrhea and constipation with episodes of bowel disturbance with abdominal distress.  In July 2013, the Veteran again argued that his symptoms warranted a minimum 30 percent rating because the examiner indicated that he experienced alternating diarrhea and constipation.  

Turning now to a review of the evidence of record, the Board finds that the Veteran's symptoms do not approximate the symptoms associated with a 30 percent rating.  In arriving at this conclusion, the Board has considered the Veteran's arguments that the findings of the March 2013 VA examiner essentially require a 30 percent evaluation because the examiner noted that the Veteran experienced alternating diarrhea and constipation.  While it may be true that the Veteran experiences both of these symptoms, the Board cannot find that the overall symptom picture associated with the Veteran's diarrhea has been "severe" at any time, as would be required for a 30 percent evaluation.  The Board first notes that the medical record demonstrates that the Veteran has sought medical treatment for diarrhea on only a few occasions, and these occasions occurred some eight years earlier when the Veteran initially filed his claim for service connection in 2007.  As of the March 2013 examination, the Veteran's diarrhea required him to use loperamide two to three times weekly, which the Board finds to be inconsistent with a finding that the Veteran suffered from the "constant abdominal distress" that is associated with a 30 percent rating.  Furthermore, the examiner failed to describe the Veteran's symptomatology as "severe," and the examiner found that the Veteran experienced episodes of bowel disturbance only occasionally.  

In sum, the Board finds that the evidence of record, including the symptoms that the Veteran reported to clinicians and clinicians' characterization of the severity of the Veteran's diarrhea, do not support the award of a 30 percent rating for diarrhea.  Instead, affording the Veteran with the benefit of the doubt, and noting his account of experiencing loose stools five to six times daily, the Board finds that the Veteran's symptoms approximate a moderate degree of irritable colon syndrome, and a 10 percent rating is therefore warranted.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's diarrhea disability are moderate in degree and warrant a 10 percent rating, but no greater.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's diarrhea that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's condition is fully addressed by the schedular rating criteria under which such disability is rated.  The Veteran's complaints regarding his diarrhea focus primarily on the frequency of his bowel movements.  The Board finds that such manifestations are all fully contemplated by the rating schedule for these disabilities.  The Board finds that there are no additional symptoms of the disability that is not addressed by the rating schedule.  Therefore, referral for consideration for an extra-schedular rating is not warranted.


Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Either the Veteran or his authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2015).  The withdrawal of a substantive appeal is effective when it is received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(a) (2015).

In April 2013, the Veteran notified the Board that he wished to withdraw his claims of entitlement to a disability rating in excess of 20 percent for diabetes, to an earlier effective date for the award of SMC based on loss of use of a creative organ, and to service connection for a right shoulder disability.  The Board finds that the Veteran's statement satisfies the requirements for the withdrawal of a substantive appeal, which became effective upon its receipt in April 2013.  

In making this determination, the Board notes that VA may waive any objection it might have had to the adequacy of a veteran's substantive appeal if VA has treated the disability rating matter as adequately appealed.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  In this case, the Board acknowledges that VA may have issued communications following the Veteran's April 2013 withdrawal of his claims, for example in July 2013 and July 2014, that may have suggested to the Veteran that the Veteran's claims remained on appeal.  Regardless, the facts in this case are unlike those in Percy, because the issue at hand is not, as it was in Percy, the adequacy of a substantive appeal.  Instead, the issue is simply the effective date for the Veteran's withdrawal of his substantive appeal, which is governed by regulation that explicitly and unambiguously states that such withdrawals are effective upon receipt.  38 C.F.R. § 20.204(a) (2015).  The Board is bound by such law and regulation, and the Veteran's withdrawal, regardless of VA's later communications or the Veteran's subsequent requests to rescind his withdrawal, became effective when it was received in April 2013.

Hence, there remains no allegation of error of fact or law for appellate consideration on the issues of entitlement to a disability rating in excess of 20 percent for diabetes, to an earlier effective date for the award of SMC based on loss of use of a creative organ, and to service connection for a right shoulder disability.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

Service connection for a prostate disability is granted.

Service connection for urinary frequency is granted.

Service connection for a dental disability for compensation purposes is denied.

A disability rating of 10 percent, but no greater, for chronic diarrhea is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal of the claim of entitlement to a disability rating in excess of 20 percent for diabetes is dismissed.

The appeal of the claim of entitlement to service connection for a right shoulder disability is dismissed.

The appeal of the claim of entitlement to an effective date earlier than February 27, 2004, for the establishment of SMC for loss of use of a creative organ is dismissed.


REMAND

The Veteran has advanced a number of claims relating to pain that affects the joints of his body.  Specifically, the Veteran has claimed entitlement to service connection for: i) a disability manifested by joint pains of the bilateral upper and lower extremities; ii) arthritis; iii) bilateral carpal tunnel syndrome, and; iv) tendonitis.  Additionally, as noted in the Introduction above, the Veteran has raised a claim of entitlement to service connection for fibromyalgia.  The Veteran is otherwise service connected for peripheral neuropathy of the upper and lower extremities, with each extremity rated at 10 percent based in part on pain. 

The Board finds that the existing medical evidence of record is inadequate in order to adjudicate the Veteran's claims.  A January 2004 examiner appeared to conclude that the Veteran's joint pain was attributable to an undiagnosed illness, but the examiner arrived at this conclusion without the benefit of radiological reports that revealed the presence of mild degenerative joint disease in a number of the Veteran's joints.  A February 2005 examiner similarly found that the Veteran had chronic joint pain from an undiagnosed illness without evidence of an inflammatory process.  Indeed, the examiner found that the degenerative joint disease that had been noted on x-ray reports of the Veteran's elbows, wrists, and knees appeared to have no bearing on the Veteran's presentation of pain.  The examiner did not, however, discuss the impact of the Veteran's diabetes on the pain that he experienced in his extremities.  The Board finds this omission to be relevant, given a March 2005 rating decision granted service connection for peripheral neuropathy of the upper and lower extremities based in part on the pain that the Veteran experienced.  The Veteran underwent an additional examination in March 2013, at which time the examiner found that there was no evidence that the Veteran's joint symptoms represented undiagnosed conditions, and the examiner instead attributed the Veteran's symptoms to the mild degenerative changes in the bilateral knees, hips, shoulders, wrists, elbows, ankles, and spine.  In rendering this opinion, the examiner did not reconcile her findings with the seemingly contrary findings of the January 2004 and February 2005 examiners.

Upon review of this evidence, the Board finds that an additional examination is required in order to address whether the Veteran's symptoms of pain are attributable to a known diagnosis of service-connected diabetes, arthritis, tendonitis, or carpal tunnel syndrome, or whether such symptoms are associated with an otherwise undiagnosed illness.  To the extent that it is found that the Veteran's symptoms are indeed associated with a medical diagnosis, the examiner should opine as to whether these symptoms are related either directly to service or secondarily to another service-connected disability.  

The Board finds that the Veteran's claim of entitlement to service connection for malaise and blurred vision must be remanded for similar reasons.  The Veteran underwent an examination addressing malaise in January 2004, at which time the examiner found that while diabetes or joint pain problems could cause problems with weakness and fatigue, the later manifestation of fatigue was not consistent with the onset of diabetes or the joint pains, and thus malaise "might" represent an undiagnosed illness.  The Board finds that this conclusion is too equivocal for the purpose of rendering an opinion regarding the Veteran's claimed malaise.  Though the Veteran was provided with an additional examination in March 2013, the Board has found this examiner's opinions to be inadequate, given the lack of reconciliation between her findings and the findings of previous examiners that the Veteran indeed suffered from an undiagnosed illness.  

With respect to the Veteran's claim of entitlement to service connection for blurred vision, the Veteran received an eye examination in March 2013.  The examiner found that the Veteran's blurred vision was not likely secondary to his diabetes, nor was it secondary to his astigmatism.  The examiner did not opine, however, whether the Veteran's symptom of blurred vision was related to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Accordingly, the Veteran should be provided with an additional examination in order to assess whether the Veteran's complaints of malaise and blurred vision are associated with a known diagnosis or are manifestations of an undiagnosed illness.

With regard to the Veteran's claim of entitlement to service connection for headaches, the Veteran's headaches have been associated with the known diagnosis of migraines, for example at the time of the January 2004 examination.  With regard to a nexus, or connection between the Veteran's current disability and his service-connected joint pain, in January 2004, an examiner opined that it was "possible" that the Veteran's headaches were linked to his undiagnosed joint pain.  In April 2007, Dr. Singzon opined that the Veteran's migraine headaches were more likely than not directly related to service, but he did not provide a rationale for this opinion.  Dr. Singzon additionally opined that the Veteran's migraines were related to his TMJ.  Thus, the Veteran's headaches have not been linked to a condition for which the Veteran is service-connected, and they have not been linked by an adequate opinion to the Veteran's service.  Accordingly, the Veteran should be afforded with an additional examination addressing the etiology of his headache disability.  

With regard to the Veteran's claim of entitlement to service connection for a cardiovascular disorder, the Veteran was most recently afforded a VA examination addressing his heart in March 2013.  At that time, the examiner found that the Veteran did not suffer from ischemic heart disease.  The examiner noted, however, that an August 2009 echocardiogram revealed that the Veteran had evidence of cardiac hypertrophy or dilation with a ventricular ejection fraction of 63 percent.  The examiner did not explain why this finding did not represent a cardiac disability for the purpose of establishing service connection.  Accordingly, on remand, the Veteran should be provided with an additional examination addressing whether he has suffered from a cardiac disability at any time during the period on appeal, and if so, whether such disability is related either to his active duty military service or to his other service-connected disabilities.  It is also noted that in a September 2009 private medical opinion, Dr. Singzon suggested that the Veteran had trace mitral valve regurgitation, mild pulmonary valve insufficiency and tricuspid valve regurgitation, but it is unclear whether any of these should be considered a heart disability.

With regard to the Veteran's claims of entitlement to service connection for TMJ and a calcified granuloma, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim of entitlement to service connection for TMJ, the evidence of record, for example a November 2008 letter from Dr. Dacasin, suggests that the Veteran currently has TMJ.  The Veteran was treated in December 1989 for isolated subluxation of the left TMJ apparatus resulting in inflamed and strained muscles of the left jaw, and contends that his current TMJ is related to his in-service treatment for TMJ.  However, he has not been provided with a VA examination to address whether such a relationship exists.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

With respect to the Veteran's claim of entitlement to service connection for a calcified granuloma, the evidence of record, for example a September 2009 treatment record diagnosing the Veteran with dyspnea on exertion, suggests that the Veteran currently has a pulmonary disability.  In March 1994, the Veteran was noted to have a benign calcified granuloma.  The Veteran contends that his current symptoms are related to his in-service calcified granuloma, and he has not been provided with a VA examination to address whether such a relationship exists.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

With regard to the Veteran's claim of entitlement to a disability rating in excess of 30 percent for Kimura's disease, the Board notes that the medical record, for example a July 2014 records from Dr. J.A.D., states that Kimura's disease is a rare inflammatory disorder that presents with painless swelling in the head and neck region (lymphadenopathy), and that eosinophilia, or an elevated eosinophil count in the peripheral blood, is associated with the condition.  The Veteran's Kimura's disease is currently rated as 30 percent disabling under Diagnostic Code 7799-6602, or as analogous to bronchial asthma.  While the Veteran received an examination in March 2013 addressing asthma and associating this disability with the Veteran's Kimura's disease, the Veteran has not otherwise been afforded with an examination in order to determine all manifestations of the Veteran's Kimura's disease.  In July 2014, Dr. J.A.D. stated that the Veteran had Kimura's disease and associated asthma, allergic rhinitis, chronic eosinophilia, and hypereosinophilic syndrome, which all presented different symptoms.  Dr. J.A.D. did not, however, specify the symptoms of Kimura's disease that the Veteran actually suffered from.  Accordingly, on remand, a physician of sufficient expertise in the field of inflammatory disorders should review the Veteran's claims file and examine the Veteran to determine all current manifestations of the Veteran's Kimura's disease.  

With regard to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for scars of the right forehead and right neck, the Veteran most recently received a VA examination in March 2013.  The Veteran has consistently argued, however, for example in September 2013, that examiners have not fully considered his residuals of numbness, pain, and associated muscle and nerve injury on his right face and neck.  The Board acknowledges that there is no such discussion in the March 2013 examination report.  Accordingly, on remand, the Veteran should be provided with an examination addressing all manifestations of the Veteran's scars of the right forehead and right neck.

With regard to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for hypertension, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In October 2004, the Veteran timely disagreed with an October 2004 rating decision denying a rating in excess of 10 percent for hypertension.  A statement of the case has not been issued as to this claim.  Therefore, the Board must remand the claim so that a statement of the case may be issued.

A request for a TDIU is not a separate claim for benefits, but rather, it can be part of any claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran's representative submitted a statement in February 2015 that the Board construes as a claim of entitlement to a TDIU.





Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for Gulf War examinations with examiners of appropriate expertise to determine the nature and etiology of the Veteran's disability that is manifested by pain, malaise, and blurred vision.  The examiner must review the claims file and note that review in the examination report.  A complete rationale for all conclusions and opinions must be provided.  All indicated tests should be performed and all findings reported in detail.  The examiner should provide the following opinions:

a) Are the Veteran's complaints of pain, malaise, or blurred vision related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness?

b) If the Veteran's symptom of pain is related to a diagnosed disability (such as, for example, arthritis or carpal tunnel disorder), then for each joint for which the Veteran complains of pain, please address the following:

i) Is it at least as likely as not that such diagnosed disability began in or is related to the Veteran's active duty service?

ii) Is it at least as likely as not (that is, a 50 percent probability or greater) that such diagnosed disability was caused by any of the Veteran's service-connected disabilities?

iii) Is it at least as likely as not (that is, a 50 percent probability or greater) that such diagnosed disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities?  If aggravation is found, the extent thereof must be set forth.

c) If the Veteran's symptom of malaise is related to a diagnosed disability (for example, diabetes), please address the following:

i) Is it at least as likely as not that such diagnosed disability began in or is related to the Veteran's active duty service?

ii) Is it at least as likely as not (that is, a 50 percent probability or greater) that such diagnosed disability was caused by any of the Veteran's service-connected disabilities?

iii) Is it at least as likely as not (that is, a 50 percent probability or greater) that such diagnosed disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities?  If aggravation is found, the extent thereof must be set forth.

d) If the Veteran's symptom of blurred vision is related to a diagnosed disability, please address the following:

i) Is it at least as likely as not that such diagnosed disability began in or is related to the Veteran's active duty service?

ii) Is it at least as likely as not (that is, a 50 percent probability or greater) that such diagnosed disability was caused by any of the Veteran's service-connected disabilities?

iii) Is it at least as likely as not (that is, a 50 percent probability or greater) that such diagnosed disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities?  If aggravation is found, the extent thereof must be set forth.

4.  Schedule the Veteran for VA examinations to determine the nature and etiology of his headaches.  The examiners should determine whether the Veteran has a headache disability, and if so:

a)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's headache disability either began during or was otherwise caused by the Veteran's military service.

b)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's headache disability was caused by any of the Veteran's service-connected disabilities (including diabetes, hypertension, and Kimura's disease).

d)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's headache disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service connected disabilities (including diabetes, hypertension, and Kimura's disease).  If aggravation is found, the extent thereof must be set forth.

5.  Schedule the Veteran for VA examinations to determine the nature and etiology of any cardiovascular disability.  The examiner should determine whether the Veteran has a cardiovascular disability, explaining why trace mitral valve regurgitation, mild pulmonary valve insufficiency and tricuspid valve regurgitation, should or should not be considered a heart disability.  If it is found that the Veteran has a cardiovascular disability, the examiner should:

a)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that a cardiovascular disability either began during or was otherwise caused by the Veteran's military service.

c)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that a cardiovascular disability was caused by any of the Veteran's service-connected disabilities (including diabetes, hypertension, and Kimura's disease).

d)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that cardiovascular disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service connected disabilities (including diabetes, hypertension, and Kimura's disease).  If aggravation is found, the extent thereof must be set forth.

6.  Attempt to obtain records from Dr. Dacasin relating to the Veteran's treatment for TMJ.  

7.  After completing the development outlined in the preceding directive, schedule the Veteran for a VA examination with examiners of appropriate expertise in order to determine the nature and etiology of the Veteran's TMJ disability and current residuals of his calcified granuloma, if any.  The examiners should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's TMJ and/or calcified granulomatis related to his military service, to include his treatment in December 1989 for TMJ and the March 1994 notation that the Veteran had a calcified granuloma.

8.  Schedule the Veteran for a VA examination with a physician of appropriate expertise in inflammatory disorders such that the physician can offer an opinion regarding all current manifestations of Kimura's disease in the Veteran.  The physician should review the Veteran's claims file and physically examine the Veteran to determine the current severity and all symptomatology associated with the Veteran's Kimura's disease, including asthma, allergic rhinitis, and any other manifestations.  

Pursuant to the July 2014 statement of Dr. J.A.D., to the extent that it is found that the Veteran suffers from chronic eosinophilia as a result of Kimura's disease, please describe all symptoms associated with chronic eosinophilia.

Also pursuant to the July 2014 statement of Dr. J.A.D., to the extent that it is found that the Veteran suffers from hypereosinophilic syndrome as a result of Kimura's disease, please describe all symptoms associated with hypereosinophilic syndrome.

9.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity and all symptomatology associated with the Veteran's scars of the right forehead and right neck.  This examination should not be limited solely to the Veteran's scarring but should consider all residuals.  

10.  Issue a statement of the case on the claim for an increased rating for hypertension.  The Veteran and his representative should be informed of the time period to perfect his appeal of these issues to the Board.  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.

11.  Then, adjudicate a claim for a TDIU as the result of the Veteran's service-connected disabilities, and readjudicate the remainder of the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


